DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 07/30/2020 has been considered by the Examiner and made of record in the application file.
	
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Harguess (US 10,262,224) discloses receiving one or more image frames from the sequence of image frames, including a current image frame corresponding to the current point in time; (col. 4, lines 45-46; during each time frame, neural network receives one image and one camera pose) receiving inertial measurement unit data representing a motion of the camera (read as how the camera moved) between the previous point in time and the current point in time; (col. 3, lines 31-38; The previous pose and current pose provide information on how the camera moved and its movement vector. Coupled with model information about the robot and camera, this information provides how the image changed from the motion. If the neural network has the previous and current pose information as input, it can adjust the way it calculates the flow between two images to account for the camera movement.) receiving the previous camera pose; (figure 2, previous camera position 250) inputting the one or more image frames to one or more neural networks, (col. 3, lines 31-38; neural network has the previous and current pose information as input) 
Liu (US 2018/0293756 A1) discloses adjusting , by the computer device , the CNN pose based on the inertial measurement to infer the pose of the computer device (paragraph 83).

Wang (US 2019/0251696 A1) discloses generating inertial measurement unit (IMU) data of the device, determining a first pose of the device a first time point based on the IMU data, generating a current predicted motion state array based on the IMU data, and estimating an M-th predicted pose of the device at an M-th time point after the first time point based on the current predicted motion state array, where M denotes a natural number greater than 1.
However, Harguess, either alone or in combination with Liu and Wang, fails to specifically disclose and generating, using the one or more neural networks, a neural network pose prediction for the current image frame; adjusting the previous camera pose using the inertial measurement unit data representing a motion of the camera between the previous point in time and the current point in time, to provide an inertial measurement unit pose prediction for the current point in time; and combining the inertial measurement unit pose prediction for the current point in time, and the neural network pose prediction for the current image frame, to estimate the current camera pose.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           


Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665